ACCEPTED
                                                                                                               03-12-00669-CR
                                                                                                                      3773952
                                                                                                     THIRD COURT OF APPEALS
                                 Manuel C. Rodriguez Jr.                                                        AUSTIN, TEXAS
                                                                                                          1/14/2015 5:03:19 PM
                                          Attorney at Law                                                    JEFFREY D. KYLE
                                       Lincoln Center, Suite 710                                                        CLERK
                                           7800 IH-10 West
                                       San Antonio, TX. 78230
Tel. (210) 541-1440                                                          Fax (210) 979-9501
                                                                                    FILED IN
                                                                            3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
January 14, 2015                                                            1/14/2015 5:03:19 PM
                                                                              JEFFREY D. KYLE
Third Court of Appeals                                                               Clerk
P.O. Box 12547
Austin, TX 78711-2547
                                               03-12-00669-CR
                      Re:      The State of Texas V. Marcus Tyler Scheffield
                               Court of Appeals No. 03-12-00669-CV
                               Brief on behalf of Appellee, Marcus Tyler Scheffield
                               Cause No. CR2011-575

To the Honorable Court of Appeals:

        Pursuant of Tex. R. App. P. 48.4 (West 2013), I hereby certify that I have notified the
Appellee, Marcus Tyler Scheffield, of his right to file a pro se petition for discretionary review. I
have included a copy of the opinion and the judgment with my letter to Mr. Scheffield. The
notification was sent by certified mail, return receipt requested on January 12, 2015. The
undersigned attorney supplies the Court with the following information about this case:


                 Appellate attorney: Manuel C. Rodriguez Jr. (SBN: 24033008)
                 Date of Opinion and Judgment: December 30, 2014
                 Date notification mailed to Appellant: January 12, 2015
                 Certified Mail Number: 7014 0510 0000 6652 7439



Sincerely yours,



/s/ Manuel C. Rodriguez Jr.
Manuel C. Rodriguez Jr.
Attorney at law

cc: file




Correspondence                                                                         Page 1 of 1